Citation Nr: 9904173	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-31 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for loss 
of vision.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
mental disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had active service from January 1974 
to March 1974.  

At his June 1998 travel Board hearing, the veteran offered 
testimony regarding previously denied claims for entitlement 
to service connection for headaches and shoulder injury 
secondary to head injury.  These claims are not on appeal and 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed February 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for vision loss due to a head injury in service.  

2.  The evidence associated with the claims file subsequent 
to the February 1994 rating decision does not demonstrate 
that vision loss was incurred in or aggravated by service, or 
otherwise establish any material fact which was not already 
of record at the time of the RO's February 1994 rating 
decision.  

3.  In an unappealed December 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a mental disorder as secondary to head injury 
in service.  

4.  The evidence associated with the claims file subsequent 
to the December 1994 rating decision does not demonstrate 
that a mental disorder was incurred in or aggravated by 
service or otherwise establish any material fact which was 
not already of record at the time of the RO's December 1994 
rating decision.  


CONCLUSIONS OF LAW

1.  The February 1994 rating decision which denied service 
connection for vision loss due to head injury in service is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).  

2.  The evidence received since the February 1994 rating 
decision regarding vision loss due to head injury in service 
is not new and material; thus the requirements to reopen the 
claim of entitlement to service connection for this condition 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The December 1994 rating decision which denied service 
connection for a mental disorder due to head injury in 
service is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

4.  The evidence received since the December 1994 rating 
decision regarding a mental disorder due to head injury in 
service is not new and material; thus the requirements to 
reopen the claim of entitlement to service connection for 
this condition have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The Board must first determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  

Because this case involves two attempts to reopen previously 
denied claims, the laws and regulations pertaining to 
finality and reopening of claims are pertinent.  Where, as in 
this case, a notice of disagreement is not filed within one 
year of the date of mailing of the notification of the RO's 
denial of the veteran's claim, the denial is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  The 
provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim may be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  "New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  In Evans, supra, the United States Court of 
Veterans Appeals (Court) summarized the proper analysis in 
determining whether evidence is new and material.  The VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issues at hand.  Id.

The veteran asserts that recently presented evidence shows 
that his mental condition and loss of vision are related to a 
fall from a bunk in service.  Specifically, he alleges that 
he fell face down from a top bunk and struck his face on a 
brick floor.  He reports that his left eyebrow area was 
severely cut and required multiple stitches.  Service 
connection for a scar over the left eye was granted in an 
October 1974 rating decision.  The veteran has testified that 
he has experienced tremendous pain in the eye area since that 
incident.  He also feels that he has been having mental 
problems in part due to recurring pain from the injury and 
that the pain has made him nervous.  Although he testified 
that he was treated for some time at the Los Angeles, 
California VA medical center, a search of that facility has 
turned up no records.  The veteran urges that the facility 
may have records listed for him using the first name 
'Delberto' rather than 'Delbert'.  The Board notes that the 
search was undertaken using the veteran's social security 
number/claims number and last name.  Thus, the Board 
concludes that the search was properly performed and that an 
additional search listing 'Delberto' as a first name is not 
warranted.  

A.  Loss of Vision

The original claim for service connection for loss of vision 
secondary to an in-service head injury was denied by the RO 
in a February 1994 rating decision.  That decision was based 
on findings that the veteran's vision was normal with 
correction and thus no vision loss was incurred in or 
aggravated by service.  The veteran was notified of that 
decision and of his appellate rights, but did not seek 
appellate review.  

The RO's February 1994 decision was the last disposition in 
which the claim was finally disallowed on any basis, and thus 
constitutes a final decision.  See Evans, 9 Vet. App. at 285.  
The relevant evidence at the time of the February 1994 RO 
decision consisted of service medical records, private, VA 
and Social Security records.  Service medical records showed 
routine, uncomplicated treatment for a two inch laceration 
above the left eye.  In November 1993, a VA examiner opined 
that there are no residuals of the in-service head injury.  
None of the other post-service records suggest that the 
veteran has suffered from a vision problem that could be 
related to the inservice head injury.  

Since the RO's February 1994 decision, there has been no new 
evidence that bears directly on the crucial issue in this 
case.  The veteran submitted medical records showing that he 
continues to complain of head pain around the left eyeball.  
However, in an October 1994 neurological examination report, 
a VA examiner opined that the that it is unlikely that the 
pain was related to the in-service head injury.  Moreover, 
there is no indication that the veteran suffers from a visual 
condition that is not correctable with refraction.  A recent 
optometry consult resulted in the impression of convex 
insufficiency; a prescription for lenses was given.  

The Board has determined that this evidence is not sufficient 
to justify reopening the veteran's claim.  The Board finds 
that while the evidence is new, it is not material as it is 
clearly not probative of whether the veteran currently has a 
vision loss that is somehow related to a fall in service.  
There is simply no suggestion of a current disability that is 
etiologically related to a remote head injury.  Accordingly, 
the Board finds that new and material evidence has not been 
submitted since the RO's February 1994 decision, and the 
claim for vision loss related to inservice head injury 
remains denied. 

B.  Mental Disorder

As noted above, the December 1994 rating decision which 
denied service connection for a mental disorder as secondary 
to an in-service head injury is final.  See Evans, 9 Vet. 
App. at 285.  As was the case in the visual loss claim, the 
relevant evidence at the time of that decision consisted of 
service, VA, private and Social Security records.  Service 
medical records show the aforementioned above-the-eye injury.  
A VA examiner opined in October 1994 that there was no mental 
disorder associated with the inservice head injury.

Since the final decision, the veteran submitted considerable 
medical evidence showing essentially ongoing treatment of a 
schizophrenia-type illness since approximately 1987.  
However, none of the evidence suggests a link between the 
head injury and current mental illness.  The evidence is not 
directly probative of the crucial issue in this claim and is 
thus not material.  A written statement from David S. 
McElroy, D.O., dated in March 1995, has been considered.  
That statement indicates that the veteran has schizophrenia 
and depression.  Dr. McElroy offered that the issue of 
whether the veteran's psychosis developed in service or after 
service "needs to be investigated."  

The Board finds Dr. McElroy's statement to be new and not 
cumulative.  However, it is not probative of whether any 
current mental disorder is related to inservice head injury.  
Dr. McElroy's statement does not suggest the likelihood of 
such a relationship.  It does not even make reference to the 
in-service injury but rather refers merely to service.  
Moreover, it is not based on any reported findings, appears 
to be no more than a recitation of the veteran's allegation 
and fails to suggest even a merely speculative basis for a 
relationship. 

The Board has determined that the recent evidence is not 
sufficient to justify reopening the veteran's claim. While 
the evidence is new, it is not material as it is not 
probative of the crucial issue in this case.  There exists no 
significant evidence that the inservice mental disorder is 
related to a current mental disorder.  Accordingly, the Board 
finds that new and material evidence has not been submitted 
since the RO's December 1994 decision, and the claim for a 
mental disorder as secondary to an inservice head injury 
remains denied. 

C. Additional Evidence

As noted above, the Board is satisfied that all appropriate 
steps have been taken to obtain evidence relevant to this 
claim.  The Board is aware of no circumstances in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which could be obtained that, if true, 
would serve as new and material evidence to reopen the 
veteran's claims.  Cf. McKnight v. Gober, 131 F. 3d 1483 
(Fed. Cir. 1997 



ORDER

As no new and material evidence has been submitted to reopen 
a claims for service connection for vision loss and a mental 
disorder secondary to a head injury, these appeals are 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


- 2 -


